DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant's election with timely traverse of Group I claims, claims 1-7 in the reply filed on 01/25/2022 is acknowledged.  The traversal is on the ground(s) that the claims of Group II contain the limitations of the claims of Group I and therefore there would be no undue burden to examine both groups of claims.  This is not found persuasive because the claims of Group II contain the limitations of the claims of Group I and therefore there would be no undue burden to examine both groups of claims.  This traversal is not persuasive because the traversal does not address the reasons for restriction given in the restriction requirement dated 12/09/2-21 under 37 CFR 1.475(a) in that the common technical feature between the two groups of claims is not a special technical feature, and no single general inventive concept exists and there is a lack of unity between the groups of inventions of Groups I-II.  
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim.  
The requirement is still deemed proper and is therefore made FINAL. 
Information Disclosure Statement
The information disclosure statement filed 04/10/2019 “IDS” fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1-7, Claim 1 recites “. . . a power spectrum which is obtained by analyzing layer (i) on the organic resin substrate by reflectance spectroscopy, Fourier transforming the reflected wave spectrum with respect to wave number, and plotting amplitude versus length dimension, has a first maximum value S1 and a second maximum value S2 at lengths L1 and L2 which are equal to or greater than a threshold Lo in length dimension, respectively, in a domain of the power spectrum which is defined by excluding the threshold Lo and less, provided that the threshold Lo is an arbitrary value of 1 x 10-6 to 3 x 10-6 m, the first maximum value S1 at L1 shows a signal S1 to noise N ratio (S1/N) of at least 5, and the second maximum value S2 at L2 shows a signal S2 to noise N ratio (S2/N) of at least 2.”  This recitation is unclear, vague and o in length dimension, respectively, in a domain of the power spectrum which is defined by excluding the threshold Lo and less, provided that the threshold Lo is an arbitrary value of 1 x 10-6 to 3 x 10-6 m . . .”  This terminology is unclear how the Lo arbitrary value of 1 x 10-6 to 
3 x 10-6 m is excluded perhaps by subtraction from the L1 and L2 values and with Lo. as an arbitrary value within that range, the Lo value appears to be a relative term.  Lo as a relative term renders the claim indefinite.  The term “Lo” other than within a range that is excluded is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) or (a)( 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2016/0047036, Iwase (hereinafter “Iwase”).
Regarding Claims 1-5 and 7 Iwase discloses in the entire document particularly in the abstract, at ¶s [0002], [0019], [0020], [0024]-[025] [0050] [0069] claims and examples an organic/inorganic laminate-type functional film obtained by forming an organic layer from crosslinking a (meth)acrylate-based organic compound having three or more functional groups, including bis groups and having a silicon-based surfactant, as a single-layered active energy ray-curable layer and a silicon nitride layer {reading on pending Claim 7 for an organosilicon compound} on a substrate like polycarbonate.  The (i) a single-layered active energy ray-curable resin layer and (ii) an inorganic deposition layer are disposed on the substrate in the described order, wherein the inorganic deposition layer (ii) is a plasma polymer of an organosilicon compound.  Iwase discloses at ¶s 0050 and 0069 that the support can be polycarbonate {reading on pending Claim 5}.  Iwase discloses at ¶ 0030 that the functional film having such a configuration stably obtains a high-performance functional film such as a gas barrier film having high gas barrier performance in which the water vapor permeability is less than 1 x10-3 [g/(m2·day)].  Given the structure of the laminate-type film with (i) single layered organic layer of polycarbonate then in accordance with MPEP 2112.01(II) when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent so that where the claimed and prior -6 to 3 x 10-6 m, the first maximum value S1 at L1 shows a signal S1 to noise N ratio (S1/N) of at least 5, and the second maximum value S2 at L2 shows a signal S2 to noise N ratio (S2/N) of at least 2 (hereinafter “Power Spectrum Property” is inherent or implicit from the same structure of Iwase.  Also for Claims 2-4 the S1 and S2 are inherently or implicitly satisfied from the same structure of 0.1S1≤ S2 ≤ 0.9S1; and L1 and L2 are satisfied as L1 < L2 ≤ l.5L1; and for -6 ≤ L1 ≤ 2x 10-5 m from the same structure of Iwase as inherent or implicit.  
Claim 6 is rejected under 35 U.S.C. 103 as obvious over Iwase in view of JP 2001-348515, Maruyama evidenced by Accession Number: 2001:911260, CAPLUS, Scifinder ACS (hereinafter “ACC # 2001-911260” and evidenced by CAS Registry Number- 2223-82-7, Scifinder ACS hereinafter “RN 2223-82-7”.  
For JP 2001-348515 the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Maruyama”.   
For Claim 6 Iwase is applied as to claim 1, however Iwase does not expressly disclose the formula 1 for A and formula 2 for B of pending Claim 6.  
Maruyama discloses in the abstract, claims and at   a curable composition that forms a film having excellent curability having (A) Reactive organic silicon compound represented by the following general formula (1) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
wherein R1, R2 , R3 and R4 represent alkyl groups having 1 to 4 carbon atoms, respectively , and n represents an integer of 1 to 50 {reading on formula 1 for A of pending Claim 6 when R is R1 and R2 is zero so no formula 3 for a ratio of R1/R2 of zero}  The value of n as an integer or 1 to 50 overlaps that of pending claim 6 of 1 to 10.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
which meets formula 2 for B in pending Claim 6 where Z is branched and R4 is hydrogen.  As disclosed in claim 6 of Maruyama the coating film comprising the curable composition according to any one of claims 1 to 4 applied to an object to be coated and irradiated with active energy rays to obtain a cured coating film.  From page 14/17 the composition comprises a coating material on a substrate such as a film such as metal, can, plastic, paper, wood material, inorganic material, electrodeposition coating plate, laminated plate, PET, polyolefin, and a combination thereof.  From page 17/17 the curable composition having the above mentioned structure, the surface hardness of the coating film is particularly high, and a coating film having excellent adhesion, chemical resistance and weather resistance is formed.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Iwase the .  
Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) or (a)( 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2013/151169 A 1 (MITSUBISHI RAYON CO).  The English machine translation of WO 2013/151169 was retrieved from Google Patents https://patents.google.com/ and will be referenced for disclosures herein and referred to as “Mitsubishi”).  
Regarding Claims 1-5 Mitsubishi discloses in the entire document particularly in the abstract and claims 1, 2 and 7 a laminate comprising an organic resin substrate, like .  
Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) or (a)( 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2015/050479 A1 Nakamura et al. referred to as “Nakamura”).  
 Regarding Claims 1-5, Nakamura disclose in the entire document particularly at the abstract and ¶s 0078 and 0092 and examples and claims 1, 19 and 20 a laminate comprising an organic resin substrate, like polycarbonate reading on pending Claim 5, and (i) a single-layered active energy ray-curable resin layer and (ii) an inorganic deposition layer disposed on the substrate in the described order, wherein the inorganic deposition layer (ii) is a plasma polymer of an organosilicon compound.  Given the structure of the laminate-type film with (i) single layered organic layer of polycarbonate then in accordance with MPEP 2112.01(II) when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent so that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPO 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPO2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787